SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 40-F/A (Amendment No. 1) []REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 [ X ]ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 Commission File Number:001-35400 JUST ENERGY GROUP INC. (Exact name of Registrant as specified in its charter) Canada (Province or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) Not Applicable (I.R.S. Employer Identification No.) 6345 Dixie Road, Suite 200 Mississauga, Ontario, Canada L5T 2E6 (905) 795-4206 (Address and telephone number of Registrant's principal executive offices) Corporation Service Company 1090 Vermont Avenue N.W. Washington DC 20005 (800) 927-9800 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Shares, No Par Value New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None For annual reports, indicate by check mark the information filed with this Form: [X]Annual information form [X]Audited annual financial statements Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: The Registrant had 143,751,476 Common Shares outstanding as at March 31, 2014 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Explanatory Note On May 30, 2014, Just Energy Group Inc. ("the Registrant") filed its annual report on Form 40-F for the fiscal year ended March 31, 2014 (the "Annual Report"). The Annual Report inadvertently omitted the following reports: (i) Management's responsibility for financial reporting; (ii) Management's report on internal control over financial reporting; and (iii) Independent auditors' reports of registered public accounting firm, each dated May 14, 2014, to be included in the Annual Report as part of Exhibit 1.3 – Audited Consolidated Financial Statements for the year ended March 31, 2014. These reports are being filed herewith, together with the Audited Consolidated Financial Statements for the year ended March 31, 2014 and the consent of Ernst & Young LLP, as well as certifications under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. Other than as expressly set forth above, this amendment does not, and does not purport to, update or restate the information in any Item of the Annual Report or reflect any events that have occurred after the Annual Report was filed. The filing of this amendment shall not be deemed an admission that the Annual Report, when filed, included any untrue statement of a material fact or omitted to state a material fact necessary to make a statement therein not misleading. UNDERTAKING AND CONSENT TO SERVICE OF PROCESS A. Undertaking The Registrant undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the SEC staff, and to furnish promptly, when requested to do so by the SEC staff, information relating to the securities in relation to which the obligation to file an annual report on Form 40-F arises or transactions in said securities. B. Consent to Service of Process The Registrant has previously filed with the SEC a Form F-X in connection with its common shares. Any change to the name or address of the agent for service of process shall be communicated promptly to the SEC by an amendment to the Form F-X. EXHIBITS The following exhibits are filed as part of this Annual Report: Number Document 1.1* Annual Information Form for the year ended March 31, 2014 1.2* Management's Discussion and Analysis of Financial Condition and Results of Operations for the year ended March 31, 2014 1.3** Audited Consolidated Financial Statements for the year ended March 31, 2014, prepared in accordance with international financial reporting standards as issued by the International Accounting Standards Board, including the report of the auditors thereon 23.1** Consent of Ernst & YoungLLP 31.1** Certification of the CEOs and CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1** Certification of the CEOs and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 *Previously filed ** Filed herewith SIGNATURE Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereto duly authorized. JUST ENERGY GROUP INC. Dated: June4, 2014 By: /s/ Beth Summers Name: Beth Summers Title: Chief Financial Officer EXHIBIT INDEX Number Document 1.1* Annual Information Form for the year ended March 31, 2014 1.2* Management's Discussion and Analysis of Financial Condition and Results of Operations for the year ended March 31, 2014 1.3** Audited Consolidated Financial Statements for the year ended March 31, 2014, prepared in accordance with international financial reporting standards as issued by the International Accounting Standards Board, including the report of the auditors thereon 23.1** Consent of Ernst & YoungLLP 31.1** Certification of the CEOs and CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1** Certification of the CEOs and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 *Previously filed ** Filed herewith
